 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDA question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act:All production and maintenance employees at the Employer'sSt.Louis,Missouri,plant including shipping clerks, butexcluding office clerical employees, engineers, draftsmen,and supervisors as defined in the Act.9[Text of Direction of Election omitted from publication.]9This is substantially the unit convered by the contract of the Employer and the UE. Theparties seem to be in agreement on its appropriateness.CHICOPEE MANUFACTURING CORPORATIONandTEXTILEWORKERS UNION OF AMERICA (CIO),Petitioner. CaseNo. 13-RC-3325.November 18, 1953DECISION AND CERTIFICATION OF RESULTSOn May 8, 1953, pursuant to a stipulation for certificationupon consent election, an election by secret ballot was con-ducted under the direction and supervision of the RegionalDirector for the Thirteenth Region, among employees at theEmployer's Bensonville, Illinois, plant, in the stipulatedunit.Upon the completion of the election, the Regional Directorduly issued and served on the parties a tally of ballots, whichshowed that of approximately 27 eligible voters, 11 voted forthe Petitioner, 14 voted against the Petitioner, and no ballotswere challenged.On May 11, 1953, the Petitioner filed objections to conductaffecting the results of the election. On July 3, 1953, theRegional Director issued his report on objections recommend-ing that all objections except objection 1 (a) be overruled andthat a hearing be held on all issues raised by objection 1 (a).On July 27, 1953, the Board issued its order adopting theserecommendations and directing that the hearing officer desig-nated for the purpose of conducting the hearing prepare, andcause to be served upon the parties, a report containingresolutions of credibility of witnesses, findings of fact, andrecommendations to the Board as to the disposition of theobjections.On August 17, 1953, pursuant to the orders of the Board,a hearing was held before Hubert J. Sigal, hearing officer.On October 9, 1953, the hearing officer issued and causedtobe served upon all parties his report on objections, withfindings and recommendations. The hearing officer found that,107 NLRB No. 31. MOSCOW IDAHOSEEDCOMPANY, INC.107by certain conduct, more specifically referred to hereinafter,the Employer had interfered with the employees' free choiceof a bargaining representative in the election of May 9, 1953.He therefore recommended that the election be set aside.The Employer has excepted to the hearing officer's credibilityfindings and recommendations. Based upon the entire recordin the case, i the Board makes the following findings.The hearing officer found (1) that Plant Engineer Hallowaytold employee Wagner, on May 1, 1953, that the ChicopeeManufacturing Company could not paythe same wage scalesas the Petitioner had obtained at Personal Products Company,also a subsidiary of Johnson & Johnson Corporation, andthat "if the union won, they would be forced to move the plant;"and (2) that Shift Foreman Oliveira, in conversations withemployee Baker, stated that the Employer "could move theplant if they so desired." Assuming that these statementswere in fact made, we find that they do not warrant settingaside the election. We view these statements, under the cir-cumstances, as nothing more than predictions of the possibleimpact of wage demands upon the Employer's business. Aprophecy that unionization might ultimately lead to loss ofemployment is not coercive where there is no threat that theEmployer will use its economic power to make its prophecycome true.2Inview of the above findings, we hereby overrule thePetitioner's objections to conduct affecting the results of theelection. As the Petitioner failed to secure a majority of thevalid ballots cast, we shall certify the results of the election.[The Board certified that a majority of the valid ballotswas not cast for Textile Workers Union of America (CIO)and that the said labor organization is not the exclusiverepresentative of the employees of the Employer in the unitstipulated to be appropriate.]iThe Employer's request for oral argument in support of its exceptions to the hearingofficer'sreport on objections is hereby denied, because the record, report, briefs, andexceptions adequately present the positions of the parties.2See Mylan-SpartaCompany, Inc., 78 NLRB 1144; Electric Steel Foundry, 74 NLRB 129.MOSCOW IDAHO SEED COMPANY, INC.andJOE ADRIANSEN,PetitionerandINTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, LOCAL UNION NO. 551. CaseNo. 19-RD-66. November 18, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before E. R.Ormsbee, hearing officer. The hearing officer's rulings made107 NLRB No. 35